DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with T. James Reid on 12/15/2021.
The application has been amended as follows: 

IN THE SPECIFICATION:
on page 5, change “[0001]” to - - [0032] - -;
on page 6, change “[0002]”, “[0003]”, “[0004]”, “[0005]” to - - [0033], [0034], [0035], and [0036], respectively - -;

on pages 8 – 20, add five (i.e., “5”) to each paragraph number, such that on page 8, for example, “[0036]” becomes - - [0041] - -, and “[0037]” becomes - - [0042] - -, and so forth, such that finally on page 20, “[0078]” becomes - - [0083] - -.

IN THE CLAIMS:
Claims 1 and 9 – 20 have been amended to - - 
1. (Currently amended) A method of operating a multi-engine system of an aircraft, the multi-engine system including a bleed air , the first engine and the second engine driving a common load, the method comprising: 
operating the first engine in a powered mode to provide motive power to the aircraft; 
operating the second engine in a standby mode wherein the second engine provides little to no motive power to the aircraft; and 
controlling the bleed 
actuating an air valve to open an air flow path to flow bleed air bled from a compressor section of the first engine to a secondary air system of the second engine, the secondary air system providing the bleed air to a plurality of parts the second engine for non-combustion purposes, the plurality of parts including at least a bearing of a core of the second engine,

determining if the change is below a threshold or if the change meets the threshold, and 
in response to determining that the change is below the threshold, executing an action with respect to the first engine, the air valve, and/or the second engine.

Claims 9 – 20 (Cancelled) - -

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art US Patent 3869862 does not teach in combination with the other claim limitations:
In the independent claim 1, a method of operating a multi-engine system of an aircraft wherein the plurality of parts including at least a bearing of a core of the second engine.
In US 3869862 bleed air is provided to air turbine 78 that includes blades and shroud, the air turbine 78 being outside the core of second engine 30”.  The term “core” is interpreted as central portion of gas turbine engine (see Pub. No.: US 2018/0073428 A1 par. 11 for example). 

It is noted that allowed claims 1 – 8 refer to air valve 14” of fig. 1B that regulates flow between engines and cancelled claims 9 – 20 refer to switching valve 14 in fig. 3. that regulates flow regarding one engine as understood by examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        



/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741